IN THE SUPREME COURT OF THE STATE OF NEVADA


                       TED MICHAEL DONKO,                                       No. 84755
                                         Appellant,
                                     vs.
                       THE STATE OF NEVADA,
                                         Respondent.
                                                                                  FILE




                                                ORDER DISMISSING APPEAL

                                   This is a pro se appeal from "the Findings of Fact, Conclusions
                       of Law and Order Denying/Dismissing Petition for Writ of Habeas Corpus."
                       Eighth Judicial District Court, Clark County; Michael Villani, Judge.
                                   This court's review of this appeal reveals a jurisdictional defect.
                       The documents before this court indicate that a petition has not been filed
                       in district court case number C-19-345584-1, the case number designated in
                       this appeal. Thus, this appeal is premature. See NRS 177.015(3) (stating
                       that a defendant only may appeal from a final judgment or verdict). In
                       addition, it does not appear from the district court docket and minute


                             'A habeas corpus petition was filed in related district court case
                       number A-22-852928-W. Appellant may file an appeal in that district court
SUPREME COURT
                       case number after a written judgment or order is filed.
         OF
      NEVADA

(0) I 947A    ealela
                                                                                    22-1842?'
                                        '   ;    •,   r-*   •
                                  -LY
                    entries that the district court has entered any appealable order.
                    Accordingly, this court
                                ORDERS this appeal DISMISSED.




                                                                       J.
                                              Hardesty


                           /e4C4--0             J.
                    Stiglich                                 Herndon




                    cc:   Hon. Michael Villani, District Judge
                          Ted Michael Donko
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A    400.
                                                         2